Citation Nr: 1219632	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 30 percent for anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and her husband


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and her husband provided testimony at a January 2012 Travel Board hearing before the undersigned Veterans Law Judge in Nashville, Tennessee.  A transcript is associated with the claims folder.

The Board notes that the RO denied a total rating based on individual unemployability due to service-connected disabilities (TDIU) in a September 2011 rating decision.  The Veteran has one year from the date of that decision, or until September 2012, to file a notice of disagreement with the denial of a TDIU.  
  

FINDINGS OF FACT

1.  For the rating period on appeal prior to January 11, 2011, the Veteran's anxiety disorder has been productive of complaints including occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, occasional panic attacks, chronic sleep impairment, and memory loss.

2.  For the rating period on appeal from January 11, 2011, forward, the Veteran's anxiety disorder has manifested occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, difficulty understanding complex commands, impairment of short- and long-term memory, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial schedular evaluation in excess of 30 percent for anxiety disorder have not been met for the period prior to January 11, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for anxiety disorder have been met for the rating period on appeal from January 11, 2011, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for anxiety disorder, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service treatment records, post-service private and VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded an adequate examination on the issue of rating the anxiety disorder.  VA provided the Veteran with examinations in March 2007, March 2008, and January 2011.  The Veteran's history was taken, the claims file was reviewed, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Evaluations for anxiety disorder are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  Under this general formula for rating mental disorders, a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

In order to be entitled to the next higher, 30 percent evaluation, the evidence must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score in the range of 61 to 70 reflects "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Anxiety Disorder Disability Rating Analysis

In the present case, service connection for anxiety disorder was granted in an April 2008 rating decision.  A 10 percent initial evaluation was assigned, effective from June 26, 2006, the date the claim for service connection was received.  The Veteran filed a notice of disagreement with regard to the initial rating assigned, and, during the course of this appeal, the RO granted a higher initial rating of 30 percent in a February 2011 rating decision, effective from June 26, 2006.  

The Veteran contends that she is entitled to a higher initial rating.  Specifically, she states that her symptoms warrant at least a 50 percent evaluation.  At the 2012 Board hearing, she testified that she experiences interrupted sleep, limited energy and concentration, is extremely forgetful, has up to twenty panic attacks per week, has no friends, does not socialize, and is easily startled.  

Rating Period Prior to January 11, 2011

The Board has reviewed all the lay and medical evidence of record, and finds that the criteria for an initial disability rating in excess of 30 percent have not been met for the rating period on appeal prior to January 11, 2011.  Prior to January 11, 2011, the Veteran's anxiety disorder was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to symptoms such as depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss, which does not more nearly approximate the criteria for the next higher, 50 percent, evaluation under Diagnostic Code 9413.  38 C.F.R. § 4.130.  The Board finds that the requirements for a 50 percent rating have not been demonstrated by the evidence for the rating period prior to January 11, 2011.  Throughout the rating period on appeal prior to January 11, 2011, the Veteran's anxiety disorder was not productive of occupational and social impairment with reduced reliability and productivity, as required for a 50 percent rating under Diagnostic Code 9413.  38 C.F.R. § 4.130.

The lay and medical evidence of record, as it bears on the question of rating disability for the period prior to January 11, 2011, does not demonstrate flattened affect.  At a June 2006 VA Medical Center visit, the Veteran had full range of affect and the VA clinician observed that her affect was congruent to content.  In July 2006, a VA clinician also observed that the Veteran's affect was mood congruent and of normal range.  Her affect was anxious at a December 2007 VA Medical Center appointment.  The March 2008 VA examiner described the Veteran's affect as being full-ranged, and noted that she did not appear to be depressed, anxious, or labile.   

The evidence does not show for this period circumstantial, circumlocutory, or stereotyped speech.  The Veteran's speech was noted to be of normal rate and speed/rhythm in June and July 2006.  Her speech was described as spontaneous at the March 2007 VA examination.  The March 2008 VA examiner described the Veteran's speech as normal in rate, volume, and tone.  Speech was described as normal at a July 2008 VA Medical Center appointment.  

Although the evidence demonstrates that panic attacks began in 2007, it does not show that they occurred more than once a week during this period.  The Veteran denied panic attacks at the March 2007 and March 2008 VA examinations.  She also denied panic attacks at a December 2007 VA Medical Center appointment, although a November 2007 VA treatment note indicates she had recently experienced her second panic attack.  A January 2008 VA treatment note indicates the Veteran experienced a panic attack while waiting for her orthopedic appointment earlier that day.  At an April 2009 VA Medical Center appointment, the Veteran endorsed panic attacks, stating that activities such as filling out VA disability forms triggered the attacks.  

For this period, the evidence shows difficulty with concentration, but does not show difficulty understanding complex commands.  In July 2006, a VA clinician noted that the Veteran's concentration was intact to conversation.  In August 2007, the Veteran reported that she had difficulty with concentration during times of stress, but otherwise her concentration was good.  In January 2008, she continued to report difficulty concentrating, but was able to relate a number of significant tasks that she had been able to complete.  The Veteran was able to complete a simple three-step task at the March 2008 VA examination.  In an October 2008 notice of disagreement, the Veteran stated that she had difficulty concentrating on job applications or anything that took much thought.  

The evidence demonstrates that for this period the Veteran had some impairment in short- and long-term memory.  In July 2006, a VA clinician noted that the Veteran's memory was intact, as she was able to remember three out of three words after five minutes.  In a December 2006 statement, the Veteran's friend, M.G.L., stated that the Veteran would forget things that M.G.L. told her and insist that M.G.L. had not told her those things.  The March 2007 VA examiner noted that the Veteran's remote, recent, and immediate memory were normal.  The March 2008 VA examiner noted that the Veteran's remote memory appeared to be impaired, as the Veteran reported significant holes in her memory, but short-term recall was intact for three items at five minutes.  In an October 2008 statement, the Veteran averred that she often forgot where she was or where she put things and how to spell words.        

The evidence does not demonstrate impaired judgment.  In June 2006, a VA clinician noted that the Veteran's insight and judgment were sufficient for informed consent.  In July 2007, a VA clinician noted that the Veteran was able to understand problems, verbalize possible solutions to problems, and understand her treatment plan.  The March 2007 VA examiner stated that the Veteran was able to understand the outcome of her behavior.  Insight and judgment were adequate in December 2007.  Judgment for hypothetical situations was intact at the March 2008 VA examination.    

The evidence does not show impaired abstract thinking.  A VA clinician noted that the Veteran's thoughts were clear and organized in June 2006.  In July 2006, a VA clinician noted that the Veteran's thought processes were logical and coherent, and thought content was appropriate and within normal limits; further, the clinician observed that the Veteran's abstraction was adequate and concrete based on her response to a proverb.  The March 2007 VA examiner described the Veteran's thought processes and content as being unremarkable.  The March 2008 VA examiner noted that her thought processes were linear, logical, and goal-directed.  Thought processes were intact in October 2008.       

The evidence does show some disturbances of motivation and mood, with occasional anxiety and depression.  In June 2006, the Veteran reported that she became angry quickly, and although she had a tendency towards depression, she was usually able to fight it.  At a July 2006 VA Medical Center visit, the VA clinician noted that the Veteran's mood was within normal limits and euthymic.  In a December 2006 statement, the Veteran's husband described her as being moody and distant.  At the March 2007 VA examination, the Veteran reported depressed mood and low motivation, alleviated with medication, although the examiner described her mood as being good, as she was friendly, relaxed, and smiled a lot.  A VA clinician described her mood as sad or blunted in December 2007, and as alert, anxious, and dysphoric in January 2008.  The March 2008 VA examiner noted that the Veteran's description of her mood (as being nervous) was not consistent with her overall affect; she was friendly, cooperative, and, at times, jovial during the examination.  A VA clinician noted that the Veteran did not appear anxious but was somewhat tired appearing in July 2008.    

The evidence does not demonstrate difficulty establishing and maintaining effective work and social relationships.  At the March 2008 VA examination, the Veteran reported that she felt very close to her husband of thirteen years, and that he knew "when to back off."  She further stated that she did not have a relationship with her son, as he was ungrateful and a substance abuser.  The Veteran stated she felt close to her daughter, however, and that she sometimes went out for dinner or long drives with her husband and friends; she stated she had a group of friends that she called "the girls."  The March 2008 VA examiner found no impairment from a social functioning viewpoint.      

The evidence demonstrates some occupational impairment with reduced reliability and productivity due to the above symptoms, but very little, if any, social impairment.  At the March 2008 VA examination, the Veteran reported that she had more than ten jobs in the past twenty years, but that many of those years were spent staying at home to take care of her children.  She explained that the most common reason for her leaving these jobs was that she was "tired of it."  The March 2008 VA examiner found mild impairment from an occupational viewpoint, and, as mentioned above, no impairment from a social functioning viewpoint.  The March 2008 VA examiner further opined that the Veteran's personality disorder played the major role in the Veteran's social and occupational dysfunction.  In an October 2008 statement, the Veteran's husband stated that, after several years of being very productive at work, the Veteran began telling him that her coworkers were picking on her because she made mistakes such as putting paperwork in the wrong boxes.  Thus, while it appears that the Veteran began having difficulties at work, at least some of her occupational difficulties were attributed to a personality disorder, and she stated that she usually left her jobs because she was tired of them and not due to any of her anxiety disorder symptoms.    

In addition, the symptoms listed in the 50 percent rating category as contributing to occupational and social impairment were largely absent from the evidence relating to the period on appeal prior to January 11, 2011.  As described above, only some aspects of three of the symptoms of the 50 percent rating category - difficulty concentrating without inability to understand complex commands, some short- and long-term memory impairment (by report only), and occasional disturbances of motivation and mood - were suggested by some of the evidence.  However, the Veteran was able to relate a number of successfully completed tasks, memory was normal on testing, and her mood was often described as pleasant and relaxed.  Most of the other symptoms in the 50 percent evaluation category - flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impaired judgment, impaired abstract thinking, and difficulty establishing and maintaining effective work and social relationships - were not demonstrated by the evidence.  

Further, most of the anxiety disorder symptoms have been consistent with the assigned evaluation of 30 percent.  For example, the evidence prior to January 11, 2011 demonstrates occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  For instance, at a June 2006 VA Medical Center visit, the Veteran reported difficulty sleeping and frequent and distressing flashbacks of her military traumas.  In a December 2006 statement, the Veteran's husband stated that the Veteran has restless nights during which she only sleeps between one and three hours due to what appears to be nightmares.  At the March 2007 VA examination, the Veteran reported difficulty falling and staying asleep.  VA clinicians consistently described the Veteran's conversation as normal and appropriate, and the Veteran did not endorse even weekly panic attacks.  

In concluding that an increased initial disability rating in excess of 30 percent is not warranted for the rating period prior to January 11, 2011, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period prior to January 11, 2011.   The Veteran was assigned a GAF score of 60 at June and July 2006 VA Medical Center visits.  At the March 2007 and March 2008 VA examinations, a GAF score of 65 was assigned.  GAF scores of 55, 50, 48, and 48 were assigned at August 2007, December 2007, January 2008, and August 2010 VA Medical Center visits, respectively.  

Despite the seriousness of the symptoms or impairment of occupational or social functioning associated with the GAF scores of 48 and 50, a higher rating than 30 percent is not justified for this period on the basis of the three GAF scores in this range because the objective evidence does not actually demonstrate symptoms commensurate with a GAF score of 48 or 50.  For instance, suicidal ideations and obsessional rituals are absent.  Moreover, the Veteran reported that she had a group of friends with whom she regularly socialized.  Further, there is no indication that she was unable to keep a job; rather, she quit jobs because she grew tired of them or stayed home to take care of her children.  In addition, the drop in GAF scores in late 2007 are an anomaly, as demonstrated by the higher GAF scores assigned in preceding and subsequent months.  Thus, the scores in this range do not warrant an increased rating.  

Next, the GAF scores from 51 to 60, which reflect moderate symptoms or moderate impairment of occupational or social functioning, do not warrant an increased rating in excess of 30 percent for this period, as the symptoms reflected by these scores are either commensurate with the currently assigned 30 percent evaluation or more severe than the symptoms demonstrated by the evidence.  For instance, the evidence demonstrates occasional panic attacks, but not a flattened affect or circumstantial speech.  The Veteran also reported occasional conflict with her husband, although she felt close to him.  

Scores in the range of 61 to 70 reflect only mild symptoms or mild impairment of occupational or social functioning, and do not warrant an increased rating as they reflect symptoms commensurate with the rating category currently assigned.  For instance, the evidence reflects depressed mood, insomnia, and some difficulty completing tasks correctly at work, but that the Veteran is generally functioning well with meaningful interpersonal relationships with her husband, daughter, and friends.    

Based upon the foregoing, the Board finds that the criteria for an increased rating for anxiety disorder in excess of 30 percent have not been met for the period on appeal prior to January 11, 2011.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   


Rating Period from January 11, 2011

After reviewing all the lay and medical evidence of record as it bears on the question of rating disability for the period from January 11, 2011, the Board finds that the criteria for a higher evaluation of 50 percent, but no higher,  have been more nearly approximated for the rating period on appeal from January 11, 2011, forward.  From January 11, 2011 to the present, the Veteran's anxiety disorder has been productive of complaints including flattened affect, panic attacks more than once a week, difficulty understanding complex commands, impairment of short- and long-term memory, impaired abstract thinking, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9413.  38 C.F.R. § 4.130.  

The evidence demonstrates occasional flattened affect for this period.  The Veteran's affect was constricted at the January 2011 VA examination.  VA treatment notes from February 2011 indicate her mood was congruent to content.  A VA clinician noted her affect was flat in April 2011.  In July 2011, affect was congruent to mood, and in March 2012, she demonstrated a full range of affect.          

The evidence does not demonstrate circumstantial, circumlocutory, or stereotyped speech for this period.  Speech was spontaneous and clear at the January 2011 VA examination.  VA treatment notes from February 2011 indicate the Veteran's speech was spontaneous, with normal rate and tone.  A July 2011 VA treatment note indicates normal speech, and a March 2012 VA treatment note indicates speech that was clear, coherent, and goal-directed.      

The evidence demonstrates panic attacks more than once a week.  At the January 2011 VA examination, the Veteran reported the onset of panic attacks once or more weekly, but stated she was able to control them once they began.  Symptoms of panic attacks included heart pounding, shakiness, dizziness, nausea, lightheadedness, fast breathing, chest pain, and tingling in the fingers.  At the January 2012 Board hearing, the Veteran testified that she had as many as twenty panic attacks per week, but that she knew how to mitigate the effects of the panic attacks by walking it off, breathing exercises, or getting away by herself.      

The evidence does indicate some difficulty understanding complex commands for this period.  At the January 2011 VA examination, the Veteran reported increased confusion since the last VA examination in 2008.  The VA examiner noted that her attention was intact, and that she was able to do serial sevens, but was unable to spell a word forward and backward.  Further, the examiner noted that the Veteran had difficulty with abstract information, mental manipulation of material, and following directions.

The evidence shows impairment of short- and long-term memory for this period.  In January 2011, the Veteran reported that she sometimes forgot what store she was at and had to look at her receipts in order to remember.  The January 2011 VA examiner noted that her remote and recent memory were moderately impaired, and immediate memory was mildly impaired.  A VA clinician noted that the Veteran's memory was normal in April 2011.  At the January 2012 Board hearing, the Veteran testified that she often got the names of stores wrong and even forgot things if she made notes; she said that she frequently left the house to go somewhere, but would forget why she was going there.  Specifically, she said that she has driven between Florida and Tennessee many times, but has recently gotten lost on the trip.        

The evidence does not demonstrate impaired judgment for this period.  The January 2011 VA examiner noted that the Veteran understood the outcome of her behavior.  A VA clinician described her judgment as good in February 2011.  

The evidence demonstrates some impaired abstract thinking for this period.  The January 2011 VA examiner noted that the Veteran's thought processes and content were unremarkable, although she observed that the Veteran had difficulty with abstract information and mental manipulation of material.  A July 2011 VA treatment note indicates thought processes were logical, linear, and goal-directed.   Thoughts were noted to be well-organized in March 2012.  

The evidence demonstrates disturbances of mood and motivation.  The Veteran reported depressed mood, crying, feelings of worthlessness, and anhedonia at the January 2011 VA examination; she stated that these symptoms occurred daily to weekly and were moderate to severe in nature.  The VA examiner observed her mood to be anxious and depressed.  Mood was anxious in February 2011, although the VA clinician described her as pleasant, coherent, and communicative.  Her mood was also described as anxious in April 2011.  A July 2011 VA treatment note indicates the Veteran's mood was euthymic, and in March 2012, a VA clinician noted that her mood was worried and anxious.            

The evidence demonstrates difficulty establishing and maintaining effective work and social relationships.  At the January 2011 VA examination, the Veteran reported a significant decline in her relationship with her husband since the last VA examination in 2008.  She also stated that she did not like crowds and did not want anyone to come near her, so she modified her grooming habits to decrease the likelihood of anyone wanting to be near her.  While prior evidence of record indicates that the Veteran used to go on long car rides with friends, in January 2011, she stated that no one would ride in the car with her anymore because she did whatever was necessary in order not to be "pinned" in traffic.  At the January 2012 Board hearing, she testified that she didn't have any friends and did not socialize with anyone; further, she said she occasionally spoke with her daughter on the phone and only lived with her husband half of the time.        

The evidence demonstrates occupational and social impairment with reduced reliability and productivity due to the above symptoms.  At the January 2011 VA examination, the Veteran reported that she had panic attacks when filling out job applications, and avoided vocational retraining due to fear of having a panic attack.  In addition, she stated that her memory problems interfered with her ability to volunteer.  The 2011 VA examiner opined that the Veteran's mental disorder created occupational and social impairment (although not total) with deficiencies in thinking, family relations, work, and mood, but not in judgment.      

The Board also notes that the evidence demonstrates ongoing sleep impairment, a symptom in the currently assigned 30 percent rating category.  At the January 2011 VA examination, the Veteran reported that she slept three hours without medication and five hours at the most with medication; further, she stated that she had nightmares every few nights.  At the January 2012 Board hearing, the Veteran testified that she got a maximum of five hours of interrupted sleep at a time at night.  

In sum, the entire record of evidence, including the lay evidence report of symptoms and impairments by the Veteran, demonstrates the presence of many of the symptoms in the 50 percent rating category to more nearly approximate the 50 percent rating from January 11, 2011 forward.  Considering all the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating for anxiety disorder have been more nearly approximated for the rating period on appeal from January 11, 2011, forward.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413.
 
The Board acknowledges that the evidence demonstrates the presence of occasional suicidal ideation, which is one criterion in the 70 percent rating category.  At the January 2011 VA examination, the Veteran reported having passive suicidal ideation without intent or plan.  However, she denied suicidal ideation in February and July 2011 and March 2012.  In addition, the January 2011 VA examiner opined that the Veteran's mental disorder caused deficiencies in thinking, family relations, work, and mood, but not in judgment.  However, the symptoms listed in the 70 percent rating category as contributing to deficiencies in those areas are largely absent.  For instance, the evidence does not demonstrate obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene (other than intentionally to avoid others), or inability to establish and maintain effective relationships.  Although one of the criteria for a 70 percent evaluation has been reported, the evidence does not show the continued presence of such suicidal ideation, and does not show that this one symptom has resulted in occupational and social impairment with deficiencies in most areas as required for a 70 percent rating.    

In concluding that an increased disability rating of 50 percent, but no higher, is warranted for the rating period from January 11, 2011, forward, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period on appeal.  The January 2011 VA examiner assigned a GAF score of 50, and the Veteran received GAF scores of 48 and 55 at February and July 2011 VA Medical Center visits, respectively.  She was also assigned a GAF score of 55 at January, February, and March 2012 VA Medical Center visits.    

Despite the seriousness of the symptoms or impairment of occupational or social functioning associated with the GAF scores of 48 and 50, a higher rating than 50 percent is not justified on the basis of the two GAF scores in this range because the objective evidence does not actually demonstrate symptoms commensurate with a GAF score of 48 or 50.  For instance, suicidal ideations and obsessional rituals are absent.  Moreover, serious impairment in social and occupational functioning is reflected by the currently assigned 50 percent rating category.  Thus, the scores in this range do not warrant an increased rating.  

Next, the GAF scores of 55, which reflect moderate symptoms or moderate impairment of occupational or social functioning, are not consistent with an increased rating in excess of 50 percent, as the symptoms reflected by these scores are commensurate with those reflected by the currently assigned 50 percent evaluation.  For instance, the evidence demonstrates occasional flat affect and panic attacks, but not circumstantial speech.  Moreover, the Veteran reported that she no longer socialized with her friends very often.  Based upon the foregoing, the Board finds that the criteria for a 50 percent rating for anxiety disorder, but no higher, have been met for the rating period on appeal from January 11, 2011, forward.    

Extraschedular Consideration 

The Board has considered whether an extraschedular evaluation is warranted for anxiety disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's anxiety disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  

In this case, considering the lay and medical evidence, prior to January 11, 2011, the Veteran's anxiety disorder has manifested occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, occasional panic attacks, chronic sleep impairment, and mild memory loss.  From January 11, 2011, forward, the Veteran's anxiety disorder has manifested occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, difficulty understanding complex commands, impairment of short- and long-term memory, impaired abstract thinking, disturbances of motivation and mood, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment are explicitly part of the schedular rating criteria (DC 9413).  

The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with 

anxiety disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial evaluation for anxiety disorder in excess of 30 percent for the rating period prior to January 11, 2011 is denied; a 50 percent evaluation, but no higher, for the rating period from January 11, 2011, forward, is granted.  




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


